United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
      ___________

      No. 02-3993
      ___________

Katherine Townsend,                *
                                   *
            Appellant,             *
                                   *
Perry Ballard,                     *
                                   *
            Plaintiff,             *
                                   *
      v.                           *
                                   *
George Martine, Individually;      *
Kroger Food Stores,                *
                                   *
           Appellees.              *
      ___________
                                       Appeals from the United States
      No. 02-3995                      District Court for the Eastern
      ___________                      District of Arkansas.

Katherine Townsend,                *   [UNPUBLISHED]
                                   *
            Plaintiff,             *
                                   *
Perry Ballard,                     *
                                   *
            Appellant,             *
                                   *
      v.                           *
                                   *
George Martine, Individually;      *
Kroger Food Stores,                *
                                   *
            Appellees.             *
                                   ___________

                          Submitted:    October 2, 2003
                              Filed:    October 14, 2003
                                   ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Katherine Townsend and Perry Ballard appeal the district court’s1 entry of
judgment following an adverse jury verdict in their employment-discrimination
action. For reversal, Townsend and Ballard argue the district court abused its
discretion in excluding the testimony of their expert. Expert testimony is permissible
under Federal Rule of Evidence 702 when “‘scientific, technical, or other specialized
knowledge will assist the trier of fact to understand the evidence or to determine a
fact in issue.’” See Nichols v. Am. Nat’l Ins. Co., 154 F.3d 875, 882-83 (8th Cir.
1998) (quoting Rule 702). We find no abuse of discretion in the district court’s
exclusion of the proffered expert testimony, because the existence of disparate
treatment in this case boiled down to witness credibility and was within the jury’s
competence. See id. at 883 (expert testimony “is not helpful if it draws inferences or
reaches conclusions within the jury’s competence,” such as witness credibility);
Lauzon v. Senco Prods., Inc., 270 F.3d 681, 686 (8th Cir. 2001) (standard of review;
proponent of expert testimony must prove its admissibility by preponderance of
evidence). Accordingly, we affirm.
                       ______________________________




      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.

                                         -2-